Citation Nr: 1307904	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for eczema.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The Veteran had active military service from February 1999 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) following a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO granted service connection and assigned a 10 percent disability rating for eczema.  The Veteran has appealed the initial 10 percent rating assigned.  

In October 2012, the Board remanded the Veteran's claim for additional development.  Following completion of the development requested, the RO issued a supplemental statement of the case (SSOC) in January 2013.  The appeal has since been returned to the Board.  

Additionally, in February 2013, the Board received additional written argument from the Veteran concerning her claim.  The Board accepts the written argument for inclusion into the record on appeal.  As the Veteran's claim is being remanded for the development outlined below, initial consideration of the written argument will be made by the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Initially, with regard to the issue on appeal, the Board notes that in the report of April 2008 QTC examination, the examiner commented that there was a skin condition, psoriatic plaques, but otherwise no evidence of eczema. It appears that the RO subsequently granted service connection for eczema and awarded the initial 10 percent disability rating.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  In this regard, whenever possible, examinations of disabilities, such as skin conditions, which are subject to periodic exacerbation and improvement, should be scheduled when the conditions would be most disabling.  The Court later held Ardison to be inapplicable where a veteran's disability, in its recurrent state, did not affect his or her employability and the worsened condition did not last more than a few days.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).  

While the Veteran's skin condition has not precluded her employment (the Veteran reportedly works in the health-care field), her condition is shown, through both lay and medical evidence, to be recurrent (outbreaks every few weeks) and to last more than a few days.  Furthermore, the Veteran has reported that the condition is at its worst during the summer months.  None of the VA or QTC examinations performed to evaluate the Veteran's skin condition have been conducted during the summer months.  Otherwise, in an August 2012 statement, the Veteran reported that a "normal" outbreak of her skin condition affected both her arms, the back of both knees, and bilateral shins.  The condition also affected the palms and fingers of her hands.  

In its October 2012 remand, the Board requested, as part of a scheduled VA examination, that a VA examiner determine the percentage of the Veteran's body or exposed area covered by her skin condition.  In particular, the examiner was instructed to take into consideration the Veteran's reports of flare-ups in making her determination.  A review of a December 2012 VA DBQ (disability benefits questionnaire) reflects that the examiner checked the box indicating that the Veteran's total body area affected by her skin condition "on current examination" was five percent or greater, but less than 20 percent.  No comment was provided specifically addressing flare-ups in relation to the percentage of body area affected by the Veteran's skin condition.  As a result, the Board is unable to discern whether the examiner's finding regarding total body area affected actually took into affect flare-ups, or otherwise when the condition was reportedly at its worst during the summer months.  Thus, the Board is not satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the Board notes that in a November 2012 letter, the RO requested that the Veteran identify evidence she wished the RO to obtain on her behalf, or that she submit evidence in support of her claim.  The Veteran did not identify additional evidence nor did she submit additional evidence.  In the report of December 2012 VA DBQ, the examiner noted the Veteran's report of treatment in October 2012 through a private dermatologist.  Medical records associated with the claims file pertaining to the private dermatologist are dated no later than September 2012.  In light of this remand and the development requested, above, the Veteran should again be provided the opportunity to identify or submit evidence in support of her claim on appeal.  

Accordingly, the case is REMANDED for the following action:

(For the benefit of the examiner providing the addendum VA medical opinion, as discussed below in paragraph 2, the AOJ should not remove the Board's tabs in the claims file.)  

1.  Request that the Veteran identify any outstanding treatment records relevant to her claim.  After securing any necessary release of authorizations, obtain all identified treatment records, as well as any available VA treatment records.  If any records cannot be obtained after reasonable efforts have been made, the Veteran should be notified of the attempts made, why further attempts would be futile, and allowed the opportunity to provide such records.  38 C.F.R. § 3.159(e) (2012).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims file should be referred back to the VA examiner who completed the December 2012 VA DBQ for an addendum medical opinion.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

With regard to the addendum medical opinion, the examiner should identify the percentage of the Veteran's body affected by her service-connected skin condition during periods of flare-ups, to include the summer months when the Veteran's skin condition is reportedly at its worst.  (In an August 2012 statement, the Veteran reported that a "normal" outbreak of her skin condition affected both her arms, the back of both knees, and bilateral shins.  The condition also affected the palms and fingers of her hands.)  A complete explanation should be given for any opinion and/or conclusion expressed.  

If the December 2012 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

3.  After completing the above, and any other development as may be indicated in light of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include that written argument received by the Board in February 2013.  If the claim remains denied, the Veteran and her representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


